Order, in so far as appealed from, reversed on the law and the facts, with ten dollars costs and disbursements, and motion for leave to amend complaint granted on condition that plaintiff stipulate that the original date of issue remain unchanged; on the ground that the record shows that the plaintiff was entitled to amend so that she could put her pleading in such shape as to enable her to litigate upon the trial all the questions affecting the rights of the parties; that such amendment might properly have been made on the trial (Rules Civ. Prac. rule 166); and that there is no prejudice to any substantial right of defendants by permitting such amendment. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.